Citation Nr: 0104060	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-49 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee injury 
postoperative residuals, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound residuals of the right thigh.  

3.  Entitlement to an increased (compensable) evaluation for 
right flank gunshot wound residuals with incidental 
appendectomy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969, September 1970 to September 1972, and from January 1973 
to January 1990.

The issues currently perfected for appeal before the Board of 
Veterans' Appeals (Board), as listed on the title page of 
this decision, arise from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in San 
Diego, California.

A hearing was conducted at the RO by a VA hearing officer in 
July 1996.


REMAND

Review of the evidentiary record shows that the veteran was 
last afforded VA examinations concerning his service-
connected disabilities currently on appeal in 1995 and 1997.  
The Board notes that it has a duty to assist the veteran in 
the development of facts pertinent to his claim and to ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (2000).  This duty to assist 
includes obtaining a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  See also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The examination should take into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2000).  

It is also established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 
(2000).  

The veteran, as noted as part of a VA Form 21-4138, Statement 
in Support of Claim, dated in October 1998, continues to 
complain of right knee pain extending into the area of his 
right hip.  As such, the Board is of the opinion that a 
thorough and contemporaneous examination should be conducted 
to ascertain the effect of the veteran's disabilities on his 
functional capabilities, as well as all other pertinent 
matters.  Littke, supra.

In view of these facts, to include consideration of the 
veteran's current complaints associated with his service-
connected orthopedic and scar-related disabilities, and in 
light of the fact that the veteran has not been examined 
since 1997, the Board finds that another examination would be 
of assistance in this case.  See Littke, supra. 

Accordingly, in the interest of ensuring the veteran's 
receipt of procedural due process, and to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
service-connected disabilities at issue 
since June 1997.  Non-VA records should 
be secured upon obtaining the appropriate 
release.  Once obtained, all records not 
already associated with the claims folder 
should be associated therein.  The 
veteran should also be informed that he 
may furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

2.  Subsequently, the veteran should be 
scheduled for a comprehensive VA 
orthopedic examination to determine the 
nature and extent of any right knee 
pathology.  The claims folder and a copy 
of this Remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All special tests and X-
rays deemed necessary by the examiner 
must be conducted. 

Additionally, the right knee should be 
examined for degrees of both active and 
passive range of motion and any limitation 
of function of the parts affected by 
limitation of motion.  The examiner should 
also be asked to note the normal ranges of 
motion concerning each musculoskeletal 
region.  Additionally, the examiner should 
be requested to determine whether the 
veteran's right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express a 
separate opinion as to the degree to which 
pain could significantly limit functional 
ability during flare-ups or when the right 
knee is used repeatedly over a period of 
time.  

In regard to examination of the veteran's 
service-connected shell fragment wound 
residuals of the right thigh, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000).  
See also DeLuca, supra. 

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  If muscle involvement is so 
indicated, whether the veteran's 
wound(s) involve Muscle Group XIII, 
or any other appropriate muscle 
group.

(b)  Does the disorder cause 
weakened movement, excess 
fatigability, and incoordination, 
and if so, what is the effect of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations can not be 
quantified, the examiner must so 
indicate.

3.  A VA examination should be also 
conducted by an appropriate specialist(s) 
in order to determine the nature and 
severity of all scars concerning the 
veteran's right thigh and right flank.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner in conjunction with the 
examination.  Specifically, the examiner 
should be requested to comment on whether 
each scar is shown to be 1)  superficial, 
poorly nourished, with repeated 
ulceration; and/or 2)  superficial, 
tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).

In addition, the veteran's right thigh 
area should be examined in order that 
range of motion findings can be 
documented on the examination report.  
The examiner should also be asked to note 
the normal range of motion of the 
thigh/hip.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.

6.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should review the record and re-
adjudicate the issues on appeal 
concerning entitlement to increased 
ratings, to include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2000).  See also DeLuca, 
supra.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  The requisite period 
of time for a response should be afforded.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


